709 S.E.2d 928 (2011)
STATE
v.
George Junior HAYDEN.
No. 237P11-1.
Supreme Court of North Carolina.
June 20, 2011.
Amy C. Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Marilyn G. Ozer, Attorney at Law, Chapel Hill, for Hayden, George Junior.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of June 2011 by Defendant for Reconsideration:

*929 "Motion Denied by order of the Court in conference, this the 20th of June 2011."